                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

STEVEN F. ZASTROW,

               Plaintiff,

       v.                                                      Case No. 18-C-1236


MEGAN THESING et al.,

               Defendants.


             ORDER DENYING MOTION FOR EXTENSION OF TIME AND
                      GRANTING MOTION TO DISMISS


       Pro se Plaintiff Steven F. Zastrow filed a civil rights complaint under 42 U.S.C. § 1983

alleging that he was unlawfully held in custody for 172 days beyond the termination of his sentences

(five Outagamie County cases and one Winnebago County case). ECF No. 1 at 2. He complains

that the records custodian at the Racine Correctional Institution and others within the administration

of the Department of Corrections had the ability to research and correctly apply state statutes, but

failed to do so, resulting in a miscalculation of his release date. In addition to the Department of

Corrections employees, Zastrow has also sued Nancy Noet, the Assistant Attorney General who

handled the case on appeal.

       In the court’s initial screening order, the court noted that it appeared that the case lacked

merit based upon the Court of Appeals decision in Zastrow’s favor. Nevertheless, because the

record was incomplete at that time and the defendant had not had an opportunity to challenge the

court’s initial analysis, the court allowed the case to proceed. The defendants moved for dismissal

and the plaintiff has already sought two extensions of time in which to respond. Rather than grant
the most recent motion for an extension of time to respond, the court has simply considered the

motion to dismiss and is satisfied that its initial decision allowing the case to proceed was overly

generous. In fact, it is clear that the facts of the case do not support an allegation that the plaintiff’s

due process rights were violated. As the court explained in the screening order:

        Incarcerating a prisoner beyond the termination of his sentence without penological
        justification can violate the Eighth Amendment if it is the product of deliberate
        indifference. Campbell v. Peters, 256 F.3d 695, 700 (7th Cir. 2001)(citing Moore
        v. Tartler, 986 F.2d 682, 686 (3d Cir. 1993)); see also Werner v. Wall, 836 F.3d 751,
        760 (7th Cir. 2016) (“[W]hen confronted with the failure to release a person because
        of an error in the computation of his sentence, we have relied on the principles of the
        Eighth Amendment.”). The plaintiff must allege that a prison official knew that he
        was held beyond the termination of the sentence, that the official failed to act (or
        took action that was ineffectual under the circumstances), and the official’s conduct
        caused the unjustified detention. Moore, 986 F.2d at 686. “An error of state law,”
        however, does not implicate a constitutional violation on its own. Campbell, 256
        F.3d at 700; see also Jones v. Skalski, No. 10-CV-766-BBC, 2012 WL 12965697,
        at *3 (W.D. Wis. Jan. 31, 2012), aff'd, 494 F. App'x 667 (7th Cir. 2012) (“plaintiff
        cannot prevail unless he shows that defendants detained him in violation of state law
        and the violation was intentional or obvious.”).

ECF No. 6 at 3-4. Having viewed the defendant’s brief in support of their motion to dismiss, which

goes into far more detail concerning the underlying legal issue, the court is satisfied that what the

plaintiff is complaining of is a legal error, not the intentional denial of his constitutional rights. As

the Campbell court noted, an error of law does not implicate a constitutional violation. This is what

occurred here–an error of law and not a constitutional violation. Accordingly, the motion to dismiss

is granted and the clerk is directed to enter Judgment dismissing the action on its merits with

prejudice. Plaintiff’s motion for an extension of time is denied as moot.

        SO ORDERED this 21st            day of February, 2019.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach, Chief Judge
                                                 United States District Court




                                                    2
